Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 6 September 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 33. 
My dear wife.
Ghent 6 September 1814.

There are two very sufficient reasons to restrain me from laughing at the difference of complexion in the political intelligence communicated by your letter of 5. August, which I received on Saturday, from that which your preceding favour, of 2. Augt: had contained. One was that I had already seen both faces of the news, in Letters received on the same day, from the Chargé d’Affairs, one addressed to Mr Gallatin, and the other to myself—And the other, that my own Letters to you are quite as much at invariance with one another in the information which they convey to you—For this I have already apologized to you and assigned its true Cause—The different aspect of things at different times—Since my last Letter to you they have again taken, another shade—Yesterday we received the reply to our Note, but it does not, as I expected it would, terminate our business here—On the contrary, it may protract it a week or ten days longer—It presents even a possibility of further Negotiation, but in a Manner so ambiguous and equivocal, that I cannot foresee the result of our next Note to them—Nor can I indeed precisely judge what that will be, as it is not yet prepared.
In answer to my enquiries from Amsterdam, I am informed that there is a vessel there, taking in a Cargo, for St: Petersburg; to sail certainly between the 16th: and 30th: of this Month, and in which I may take passage if I think proper.—I had determined not to think of embarking later than the 20th: but it is now not certain that I can be at Amsterdam, by that day—Between the 20th: and 30th it is highly probably that I may—Mr Bourne is now here, and returns in a day or two—He has promised to see the Vessel and examine the Nature of the accommodations, which he will report to me—If they are tolerable, and Mr Smith should determine to return to Russia with his family, it may afford them an opportunity, and if I am released in time, I shall probably go with them—My present inclination however is, as I wrote you last week to go by Land.
I am still without a word of information from Mr Smith—The late English Papers announce the arrival of a convoy from the Baltic, and of that of a frigate from Cronstadt in thirteen days. I wrote to Mr Smith last Friday, under cover to Mr Beasley, intreating him to come here without an instant of delay—The chance by the Neptune is not yet lost, but I expect she will this day be ordered round to Brest, and that in three or four days she will sail from Antwerp.—But I have a sort of presentiment that she will Winter again in Europe.
Though I am well assured there is no necessity for a renewal of the injunction, let me again remind you of the request that you would disclose to no human being a word of what I write you concerning what is passing here—We are surrounded by so many commercial spies, and we are so many, that concealment of the general aspect of the Negotiation at any particular moment is impossible—Immediately after Dallas went away, Coll: Milligan, without Passport, must needs go to pay a visit to his Relations in Scotland—He went in Company with Mr Creighton, and after passing only a few hours in London, proceeded immediately for Liverpool—Precisely at the time of their passing through London, immense speculations were made in the Articles of Cotton and Tobacco, which from one day to the next rose ten per Cent in price—That Creighton was deep in these Speculations I think highly probable—That Milligan had any thing to do with them, I am unwilling to believe—But I thought, and still think it was very improper, both for him and Mr Carroll to go to England; they have already given rise to rumours in England that the American Commissioners are negotiating for something besides peace, and the good-nature of the English Public will not be much inclined to discriminate, or to acquit any one of us, of the charge.—I have had many Letters of sollicitation for information, and from almost every extremity of Europe; and we have all been closely enough besieged by inquisitive visitors here—I have declined giving information of any kind respecting the negotiation to any person in Europe, expecting yourself and Mr Crawford. I not only thought it a sacred duty to abstain from any speculation of private interest myself, founded upon the events of this Negotiation, but even from giving the means to any of my friends or Correspondents to make speculations upon any information, not generally public, and derived from me—I have not employed a clerk or copyist for a line that I have written since I left St: Petersburg—To Mr Crawford I have written officially, and to you in Confidence, because I knew that I could trust to your discretion, and that you would have no concern direct or indirect in any commericial or pecuniary speculation whatever—I could not, and still cannot withhold from you the prospects as they arise of the time when I expect to return; and those must depend upon the actual state of the Negotiation. But as the Commerce of all Europe will be profoundly affected by its issue, there are in every commercial City persons eager to seize upon its incidents for purposes of private speculation, and I have no doubt they will be as numerous in proportion at St: Petersburg as elsewhere—It is on this account that I heretofore made, and now renew the request that you would consider every thing that I write you upon this subject as intended exclusively for yourself.
It will serve you as a tolerable commentary upon what I have just written, that I was this moment called down to a Gentleman, who wrote us a Letter some days since offering us to ship Zinc, of which he, and his Company have a manufactory at Liege, for the United-States. As we receive a Multitude of letters of this kind, with which we have no imaginable concern, we have thought it the shortest and most convenient way of disposing of them to leave them unanswered—But this person after waiting three or four days for the answer, which he had requested, at last determined to come himself, and has just displayed before me a number of samples of his Zinc, accompanied by a Dissertation upon its properties and uses—Interspersing his Discourse with now and then a question, what was the prospect of Peace, and now and then a hint how much he wished it might be concluded—At last finding me dull of comprehension to indirect enquiries, just as he was taking leave, he came out point blank—“should we make peace or not”? As you may suppose, this gave me a fair chance to muffle myself up in mystery, and I recommended it to him to shew his samples of Zinc to Mr Gallatin.
Besides Mr Bourne, and his Son George, we have now here, Mr Tuckerman, of Boston, and, for the second time, Mr Bentzon. He came back last week from Paris; and is looking out for a passage to America—The Hannibal in which he came to Gothenburg has been sold—She is at Bremen, and I believe is going to America—But Mr Bentzon knows nothing about it.
We are about making application for another Cartel, for a Pilot-Boat Schooner, called the Herald; now at Amsterdam—And we shall ask Passports for several Americans, non-combatants, who have no other means of returning home—She will sail I suppose in about a month.
I am a little uneasy at having yet no Letter from you later than that of 5. August; but hope it is owing only to the caprices of the Post-Office—To give this Letter a different chance I think I shall send it by the way of Amsterdam. always give my Love to Charles, and always believe me most affectionately yours.
A.